DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to supplemental amendments filed on 12/14/2021. Claims 1, 7, 11, 21, 24, 25, and 28-30 have been amended. Claims 3 and 4 have been cancelled. Claims 1, 2, 5-12, 14-19, 21, 22, and 24-30 are pending.
	The current amendments, in addition to the Examiner’s Amendment noted below, overcomes the Claim Objections and 35 U.S.C. 112(b) rejections, which are therefore withdrawn.

Response to Arguments
	Applicant’s arguments against the current prior art rejections have been fully considered and are persuasive in view of the current amendments. The prior art rejections are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Dianoosh Salehi (Reg. no. 46,352) on 12/15/2021.

IN THE CLAIMS:
Please amend claims 2, 5, 8, 9, 14, and 18.

2.	(currently amended): The system of claim 1, wherein the array test controller is further configured to store the test vector responses.

5.	(currently amended): The system of claim 1, wherein the array test controller is configured to generate and transmit the test vectors during runtime.

8.	(currently amended): The system of claim 1, wherein the test vectors are configured to parity check a processor logic.

9.	(currently amended): The system of claim 1, wherein the test vectors are configured to detect a single bit error or a multi-bit error.

14.	(currently amended): The machine-readable medium of claim 11, wherein the test vectors are generated and transmitted during runtime.

18.	(currently amended): The machine-readable medium of claim 11, wherein the test vectors are configured to parity check a processor logic.

Allowable Subject Matter
	The following is an examiner’s statement for reason of allowance:
	The closest prior arts of record:
Katoozi (5515383) discloses a test generator 210 supplies test data for all of the EDACs 50, and see Col 13 lines 36-39: total number of pseudo-random bit patterns (test vectors) generated by test generator 210 to complete a substantially 100% fault coverage of EDAC 50, where the data out, single error signal, and double error signal from EDAC 50a are also applied to the input of a linear reduction and data compactor 218a.  Furthermore, lines 68 convey the syndrome bits as an input to linear reduction and data compactor 218a.  At the end of a complete self test, the output of the linear reduction and data compactor comprises a test signature, which is applied through lines 220 to an input of a signature analyzer 222a. Signature analyzer 222a in one form of the preferred embodiment compares the test signature for EDAC 50a to a predetermined expected signature and if the two are the same, provides an indication of "no fault" on a line 224a.  Conversely, if the test signature differs from the 

Kushida et al. (20050182997) discloses ECC circuit 12 generates code data having an error checking function, from the test pattern, on the basis of generation logic that uses an appropriate Hamming matrix H (Hamming code) to generate code data (ECC code).  The ECC circuit 12 outputs the code data to the code memory 11.

However, with respect to independent claim 1, and similarly claims 11 and 21, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “an array test controller to communicate with the memory circuitry and the diagnostic component, the array test controller configured to: generate a random test vector and a pseudo random test vector for in-field diagnostic of the memory circuitry and the diagnostic component; transmit the pseudorandom test vector the memory circuitry and transmit the random test vector to the diagnostic component, each of the memory circuitry and the diagnostic component generating a respective vector response; receive the test vector responses from each of the memory circuitry and the diagnostic component; and detect an error by comparing the received test vector responses with  their respective test vectors; wherein the memory circuitry and the diagnostic component are tested in parallel”.
	


Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SAZZAD HOSSAIN/Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111